Citation Nr: 1422501	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This case originally comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was certified to the Board by the Reno, Nevada RO.  

This issue was previously denied in an April 1985 rating decision.  The Veteran did not perfect his appeal for that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran alleged clear and unmistakable error in July 2010.  The RO interpreted this as a claim to reopen because the Veteran alleged he was denied service connection without the duty to assist being fulfilled.  This allegation is insufficient to establish clear and unmistakable error, and therefore the RO properly interpreted it.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (A breach of the duty to assist is not clear and unmistakable error.)  VA received new and material evidence and therefore the claim is considered reopened.  38 U.S.C.A. § 5108.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in the Veterans Benefits Management System.  

The Veteran was afforded a video conference hearing.  This hearing was held in July 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  



FINDING OF FACT

The Veteran had service in the Republic of Vietnam and is currently diagnosed with coronary artery disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for coronary artery disease, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran claims service connection for coronary artery disease, claimed as a heart condition.  
 
If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran had 11 months of foreign service, including time spent on the land mass of the Republic of Vietnam.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted there was no diagnosis of coronary artery disease or any history of a myocardial infarction.  Echocardiogram testing showed ventricular hypertrophy but no other abnormalities.  The examiner diagnosed hypertension but declined to diagnose ischemic heart disease, congestive heart failure or any cardiopulmonary disease.  

In a June 2011 private medical record, Dr. M.W. diagnosed the Veteran with coronary artery disease.  

There is no evidence to rebut the presumption that the Veteran's coronary artery disease is related to his service. 

The United States Court of Appeals for Veterans' Claims has held that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Accordingly, resolving reasonable doubt in the appellant's favor, entitlement to service connection for coronary artery disease is granted on a presumptive basis.  



ORDER

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


